

116 HR 2073 IH: To amend the Internal Revenue Code of 1986 to permanently extend the 7.5 percent adjusted gross income floor for the medical expense deduction.
U.S. House of Representatives
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2073IN THE HOUSE OF REPRESENTATIVESApril 3, 2019Ms. Porter (for herself and Mr. Marchant) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to permanently extend the 7.5 percent adjusted gross
			 income floor for the medical expense deduction.
	
		1.Permanent extension of reduction in medical expense deduction floor
 (a)In generalSection 213(a) of the Internal Revenue Code of 1986 is amended by striking 10 percent and inserting 7.5 percent. (b)Conforming amendments (1)Section 213 of such Code is amended by striking subsection (f).
 (2)Section 56(b)(1) of such Code is amended by striking subparagraph (B) and by redesignating subparagraphs (C), (D), (E), and (F), as subparagraphs (B), (C), (D), and (E), respectively.
 (c)Effective dateThe amendment made by this section shall apply to taxable years ending after December 31, 2018. 